                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISIONS

LILLIE M. MESSER,                        §
           PLAINTIFF,                    §
                                         §
V.                                       §   CASE NO. 3:18-CV-03277-K
                                         §
COMMISSIONER OF THE SOCIAL               §
SECURITY ADMINISTRATION,                 §
           DEFENDANT.                    §
                                         §
                                         §

      ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
                 OF THE UNITED STATES MAGISTRATE JUDGE


      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court accepts the Findings, Conclusions and Recommendation of

the United States Magistrate Judge.

      SO ORDERED.

      Signed February 26th, 2020.




                                             _________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
